MEMORANDUM**
John S. and Merced B. Pangelinan, husband and wife, appeal pro se the district court’s judgment denying their Fed. *471R.Civ.P. 60(b)(4) motion to void a judgment rendered against them. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Virtual Vision, Inc. v. Praegitzer Indus., Inc. (In re Virtual Vision Inc.), 124 F.3d 1140, 1143 (9th Cir. 1997), and we affirm.
Because the underlying judgment had previously been affirmed by this court, the district court properly concluded that the Pangelinans’ motion lacked merit. See United States v. Berke, 170 F.3d 882, 883 (9th Cir.1999).
We reject the Pangelinans’ remaining contentions.
No further filings by the appellants shall be accepted in this closed appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *471courts of this circuit except as provided by Ninth Circuit Rule 36-3.